UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6335


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

HUGH EPPS,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. James R. Spencer, Senior District Judge. (3:07-cr-00420-JRS-1)


Submitted: May 23, 2017                                           Decided: May 26, 2017


Before KING, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Hugh Epps, Appellant Pro Se. Michael Calvin Moore, Assistant United States Attorney,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Hugh Epps appeals the district court’s order denying his motion for a sentence

reduction under 18 U.S.C. § 3582(c) (2012). We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court. United

States v. Epps, No. 3:07-cr-00420-JRS-1 (E.D. Va. Mar. 2, 2017). We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.



                                                                                AFFIRMED




                                             2